Exhibit 1.1 Mercedes-Benz Auto Receivables Trust 20[]-[ ] $[] Asset Backed Notes Daimler Retail Receivables LLC (Depositor) Underwriting Agreement [], 20[] [Representative], [other representatives], as Representatives of the several Underwriters named in Schedule I hereto [Address 1] [Address 2] [Address 3] Ladies and Gentlemen: 1.Introductory. Daimler Retail Receivables LLC, a Delaware limited liability company (the “Depositor”), proposes to cause Mercedes-Benz Auto Receivables Trust 20[]-[ ] (the “Issuing Entity”) to issue $[] principal amount of Class [] []% Asset Backed Notes (the “Class [] Notes”), $[] principal amount of Class [] []% Asset Backed Notes (the “Class [] Notes”), $[] principal amount of Class [] []% Asset Backed Notes (the “Class []Notes”) and $[] principal amount of Class [] []% Asset Backed Notes (the “Class [] Notes” and, together with the Class [] Notes, the Class [] Notes and the Class [] Notes, the “Notes”) and to sell the Notes to the several underwriters named in Schedule I hereto (the “Underwriters”), for whom you are acting as representatives (the “Representatives”). The assets of the Issuing Entity will include, among other things, a pool of fixed-rate motor vehicle retail installment sale contracts and installment loans (the “Receivables”) secured by new and used automobiles, sport utility vehicles, smart fortwo minicars or minivans manufactured primarily by Mercedes-Benz , including, without limitation, rights to receive certain payments with respect to such Receivables received after the close of business on [], 20[], and security interests in the vehicles financed by the Receivables (the “Financed Vehicles”), and any proceeds from claims on certain related insurance policies thereof. The Receivables will be transferred to the Issuing Entity by the Depositor. The Receivables will be serviced for the Issuing Entity by DCFS USA LLC, a Delaware limited liability company (the “Servicer” or “DCFS”). The Notes will be issued pursuant to the Indenture to be dated as of [], 20[] (as amended and supplemented from time to time, the “Indenture”), between the Issuing Entity and [] (the “Indenture Trustee”). Simultaneously with the issuance and sale of the Notes as contemplated herein, the Issuing Entity will issue $[] principal amount of Asset Backed Certificates (the “Certificates”), each such Certificate representing a fractional undivided interest in the Issuing Entity, to the Depositor. [[Certain] [Each] of the Underwriters is a financial institution appearing on the Federal Reserve Bank of New York’s list of Primary Government Securities Dealers Reporting to the Government Securities Dealers Statistics Unit of the Federal Reserve Bank of New York (each in such capacity, a “Primary
